Citation Nr: 0840006	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

 
INTRODUCTION

The veteran had active service from October 2004 until 
January 2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In the present case, the Board has reviewed the record and 
finds that additional development is necessary to satisfy 
VA's obligations under the VCAA.  Specifically, it is found 
that the veteran should be afforded a VA examination.  
Indeed, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim

In the present case, the service treatment records do not 
reflect any complaint or treatment of tinnitus.  However, the 
veteran has presented credible testimony that he was exposed 
to loud vehicle noise and gunfire during active service.  
Moreover, in March 2006, approximately two months after 
separation from active service, the veteran filed his claim 
for tinnitus.  A diagnosis is shown in a July 2006 VA 
examination.  

The evidence of record detailed above indicates a very short 
interval between the veteran's separation from active service 
and his post-service complaints and diagnosis of tinnitus.  
For this reason, such evidence suggests that the currently 
diagnosed tinnitus may be related to active service such as 
to necessitate an examination under the low threshold of 
McLendon.  


Accordingly, the case is REMANDED for the following action:

1. An examination should be scheduled to 
determine the nature and etiology of any 
current tinnitus.  For the purposes of 
this inquiry, the examiner should accept 
as fact the veteran's exposure to loud 
vehicle noise and occasional gunfire. The 
claim file should be reviewed in 
conjunction with the examination.  After 
reviewing the record, the examiner should 
express an opinion as to whether it at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's currently diagnosed 
tinnitus initially manifested in service 
or is otherwise related to active 
service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record. 

2. After completing the requested 
development, again review the record and 
readjudicate the claim. If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC). An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




